UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 27, 2010 HEARTLAND EXPRESS, INC. (Exact name of registrant as specified in its charter) Nevada 000-15087 93-0926999 (State of other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) ,NORTH LIBERTY, IA52317 (Address of Principal Executive Offices)(Zip
